                      Case 4:20-cv-03056-DMR Document 36 Filed 05/27/20 Page 1 of 6


            1    GIBSON DUNN & CRUTCHER LLP
                 ETHAN D. DETTMER, SBN 196046
            2     edettmer@gibsondunn.com
                 ABIGAIL A. BARRERA, SBN 301746
            3     abarrera@gibsondunn.com
                 ASHLEY J. HODGE, SBN 287653
            4     ahodge@gibsondunn.com
                 ANTHONY D. BEDEL, SBN 324065
            5     tbedel@gibsondunn.com
                 555 Mission Street, Suite 3000
            6    San Francisco, CA 94105
                 Telephone: 415.393.8200
            7    Facsimile: 415.393.8306
            8    GIBSON, DUNN & CRUTCHER LLP
                 ALEXANDER H. SOUTHWELL (pro hac vice)
            9      asouthwell@gibsondunn.com
                 200 Park Avenue, 48th Floor
          10     New York, NY 10166
                 Telephone: 212.351.4000
          11     Facsimile: 212.351.4035
          12     Attorneys for Defendant PLAID INC.
          13                                  UNITED STATES DISTRICT COURT
          14                                 NORTHERN DISTRICT OF CALIFORNIA
          15                                          OAKLAND DIVISION
          16
                 JAMES COTTLE, et al.,                        CASE NO. 4:20-cv-03056-DMR
          17
                               Plaintiffs,                    STIPULATION AND [PROPOSED] ORDER
          18                                                  EXTENDING TIME TO RESPOND TO
                       v.                                     COMPLAINT AND SETTING BRIEFING
          19                                                  SCHEDULE (AS MODIFIED)
                 PLAID INC.,
          20                                                  Hon. Donna M. Ryu
                               Defendant.
          21
                                                              Action Filed:       May 4, 2020
          22                                                  Trial Date:         None Set
          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                 STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO COMPLAINT AND SETTING
                                      BRIEFING SCHEDULE - CASE NO. 4:20-CV-03056-DMR
                          Case 4:20-cv-03056-DMR Document 36 Filed 05/27/20 Page 2 of 6


            1             Defendant Plaid Inc. (“Defendant”) and Plaintiffs James Cottle and Frederick Schoeneman,
            2    on behalf of themselves and all others similarly situated (“Plaintiffs”) by and through their counsel of
            3    record, hereby stipulate as follows:
            4             WHEREAS, Plaintiffs commenced this action by filing a Complaint on May 4, 2020, see Dkt.
            5    No. 1;
            6             WHEREAS, the Complaint asserts ten separate causes of action against Defendant Plaid Inc.
            7    and includes factual and legal allegations predicated on conduct that is claimed to go back to 2013;
            8             WHEREAS, the ongoing COVID-19 pandemic and related governmental orders have
            9    impacted, among many other things, ongoing business and litigation activities, including delaying
          10     typical briefing schedules;
          11              WHEREAS, Plaintiffs served Defendant with the Complaint on May 6, 2020 and Defendant’s
          12     answer or other response to the Complaint is currently due on May 27, 2020, see Dkt. No. 26;
          13              WHEREAS, Plaintiffs and Defendant consented to have Magistrate Judge Ryu conduct all
          14     further proceedings in this case on May 6, 2020 and May 26, 2020, respectively, see Dkt. Nos. 15 &
          15     34;
          16              WHEREAS, this extension of time will not alter the date of any event or deadline already
          17     fixed by Court order;
          18              WHEREAS, no previous time modifications have been made in the case, whether by
          19     stipulation or Court order;
          20              WHEREAS, Civil Local Rule 6-1(a) provides that “[p]arties may stipulate in writing, without
          21     a Court order, to extend the time within which to answer or otherwise respond to the complaint, or to
          22     enlarge or shorten the time in matters not required to be filed or lodged with the Court, provided the
          23     change will not alter the date of any event or any deadline already fixed by Court order”; and
          24              WHEREAS, this stipulation is not intended to operate as an admission of any factual
          25     allegation or legal conclusion and is submitted subject to and without waiver of any right, defense,
          26     affirmative defense, or objection, including lack of subject matter jurisdiction, lack of personal
          27     jurisdiction, or improper venue, except that Defendant expressly waives any defect concerning
          28     insufficient process or insufficient service of process;
                                                                     1
Gibson, Dunn &   STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO COMPLAINT AND SETTING
Crutcher LLP                          BRIEFING SCHEDULE - CASE NO. 4:20-CV-03056-DMR
                       Case 4:20-cv-03056-DMR Document 36 Filed 05/27/20 Page 3 of 6


            1           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
            2    undersigned counsel for the parties in this action, pursuant to Civil Local Rule 6-1 that:
            3                      Defendant will file its responsive pleading or otherwise respond to Plaintiffs’
            4                       Complaint (Dkt. No. 1) on or before July 22, 2020.
            5                      Plaintiffs may file an opposition to any responsive pleading motion on or before
            6                       September 23, 2020.
            7                      Defendant may file a reply brief in support of any such pleading motion on or
            8                       before October 14, 2020.
            9                      The Court will hear argument at the soonest time available thereafter, based on the
          10                        Court’s availability.
          11            In accordance with Civil Local Rule 5-1, the filer of this document hereby attests that the
          12     concurrence to the filing of this document has been obtained from the other signatory, below.
          13

          14     Dated: May 26, 2020                           GIBSON, DUNN & CRUTCHER LLP

          15
                                                               By:                /s/ Ethan D. Dettmer
          16                                                         Ethan D. Dettmer (SBN 196046)
                                                                     Abigail A. Barrera (SBN 301746)
          17                                                         Ashley J. Hodge (SBN 287653)
                                                                     Anthony D. Bedel (SBN 324065)
          18                                                         555 Mission Street, Suite 3000
                                                                     San Francisco, CA 94105-0921
          19                                                         Telephone: 415.393.8200
                                                                     Fax: 415.393.8306
          20                                                         abarrera@gibsondunn.com
                                                                     ahodge@gibsondunn.com
          21                                                         tbedel@gibsondunn.com
          22
                                                                     Alexander H. Southwell (pro hac vice)
          23                                                         200 Park Avenue, 48th Floor
                                                                     New York, NY 10166
          24                                                         Telephone: 212.351.4000
                                                                     Fax: 212.351.4035
          25                                                         asouthwell@gibsondunn.com

          26                                                   Attorneys for Defendant Plaid Inc.

          27

          28
                                                                     2
Gibson, Dunn &   STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO COMPLAINT AND SETTING
Crutcher LLP                          BRIEFING SCHEDULE - CASE NO. 4:20-CV-03056-DMR
                       Case 4:20-cv-03056-DMR Document 36 Filed 05/27/20 Page 4 of 6


            1    Dated: May 26, 2020                         By:                    /s/ Shawn M. Kennedy
                                                                         Shawn M. Kennedy (SBN 218472)
            2                                                            Andrew M. Purdy (SBN 261912)
                                                                         Bret D. Hembd (SBN 272826)
            3                                                            HERRERA PURDY LLP
                                                                         4590 MacArthur Blvd., Suite 500
            4                                                            Newport Beach, CA 92660
                                                                         Telephone: (949) 936-0900
            5                                                            Fax: (855) 969-2050
                                                                         skennedy@herrerapurdy.com
            6                                                            apurdy@herrerapurdy.com
                                                                         bhembd@herrerapurdy.com
            7
                                                                         Nicomedes Sy Herrera (SBN 275332)
            8                                                            Laura E. Seidl (SBN 269891)
                                                                         HERRERA PURDY LLP
            9                                                            1300 Clay Street, Suite 600
                                                                         Oakland, CA 94612
          10                                                             Telephone: (510) 422-4700
                                                                         Fax: (855) 969-2050
          11                                                             nherrera@herrerapurdy.com
                                                                         lseidl@herrerapurdy.com
          12

          13     Rachel Geman (pro hac vice)                             Warren T. Burns (pro hac vice)
                 LIEFF CABRASER HEIMANN &                                Russell Herman (pro hac vice)
          14       BERNSTEIN, LLP                                        BURNS CHAREST LLP
                 250 Hudson Street, 8th Floor                            900 Jackson Street, Suite 500
          15     New York, NY 10013-1413                                 Dallas, TX 75202
                 Telephone: (212) 355-9500                               Telephone: (469) 904-4550
          16     Fax: (212) 355-9592                                     Fax: (469) 444-5002
                 rgeman@lchb.com                                         wburns@burnscharest.com
          17                                                             rherman@burnscharest.com
                 Michael W. Sobol (SBN 194857)
          18     Melissa Gardner (SBN 289096)                            Christopher J. Cormier (pro hac vice)
                 LIEFF CABRASER HEIMANN &                                BURNS CHAREST LLP
          19       BERNSTEIN, LLP                                        5290 Denver Tech Center Parkway, Suite 150
                 275 Battery Street, 29th Floor                          Greenwood Village, CO 80111
          20     San Francisco, CA 94111-3339                            Telephone: (720) 630-2092
                 Telephone: (415) 956-1000                               Fax: (469) 444-5002
          21     Fax: (415) 956-1008                                     ccormier@burnscharest.com
                 msobol@lchb.commgardner@lchb.com
          22
                 Attorneys for Plaintiffs and the Proposed Classes
          23

          24

          25

          26

          27

          28
                                                                     3
Gibson, Dunn &   STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO COMPLAINT AND SETTING
Crutcher LLP                          BRIEFING SCHEDULE - CASE NO. 4:20-CV-03056-DMR
                       Case 4:20-cv-03056-DMR Document 36 Filed 05/27/20 Page 5 of 6


            1                                           [PROPOSED] ORDER
            2           Having reviewed the above Stipulation and Proposed Order Extending Time to Respond to
            3    Complaint and Setting Briefing Schedule, and good cause appearing, IT IS HEREBY ORDERED
            4    that the following schedule shall govern this matter:
            5                      Defendant will file its responsive pleading or otherwise respond to Plaintiffs’
            6                       Complaint (Dkt. No. 1) on or before July 22, 2020.
            7                      Plaintiffs may file an opposition to any such pleading motion on or before
            8                       September 23, 2020.
            9                      Defendant may file a reply brief in support of any such pleading motion on or
          10                        before October 14, 2020.
                                                   set a hearing on the motion upon completion of the briefing, if necessary.
          11                       The Court will hear argument on the motion on _________, at __________.
                                                                        S DISTRICT
          12     IT IS SO ORDERED.AS MODIFIED.                       ATE           C
                                                                    T




                                                                                          O
                                                               S




                                                                                           U
                                                              ED




          13



                                                                                            RT
                                                                                    ED
                                                                             ORDER
                                                          UNIT




                                                                      I S SO
          14             May 27
                 DATED: ____________, 2020                         IT         DIFIED
                                                                      AS MO


                                                                                                  R NIA
          15                                          _______________________________________
                                                                                    u
                                                                             a M. Ry M. RYU
                                                          NO




                                                      THE HONORABLE
                                                                  d ge D o nnDONNA                FO
          16                                                   Ju
                                                           RT




                                                                                              LI
                                                      UNITED STATES MAGISTRATE JUDGE
                                                                   ER
                                                              H




                                                                                          A



                                                                        N                     C
          17                                                                              F
                                                                            D IS T IC T O
                                                                                  R
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                              4
Crutcher LLP
                 STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO COMPLAINT AND SETTING
                                      BRIEFING SCHEDULE - CASE NO. 4:20-CV-03056-DMR
                       Case 4:20-cv-03056-DMR Document 36 Filed 05/27/20 Page 6 of 6


            1                                       CERTIFICATE OF SERVICE
            2           I, Ethan D. Dettmer, hereby certify that on May 26, 2020, I caused the foregoing Stipulation
            3    and [Proposed] Order Extending Time to Respond to Complaint and Setting Briefing Schedule to be
            4    electronically filed via the Court’s CM/ECF system. Notice of this filing will be served to all counsel
            5    of record by operation of the Court’s electronic filing system.
            6
                                                                                /s/ Ethan D. Dettmer
            7                                                           Ethan D. Dettmer
            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                      5
Crutcher LLP
                 STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO COMPLAINT AND SETTING
                                      BRIEFING SCHEDULE - CASE NO. 4:20-CV-03056-DMR
